DETAILED ACTION
This is the initial Office action for application SN 17/150,829 having an effective date of 15 January 2021 and a provisional priority date of 17 January 2020.  Claims 1-18 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gioffre (US 2002/0100150).
Gioffre discloses solid waxy compositions and a method of inhibiting the loosening of a knotted tie (e.g. shoelaces) which includes the step of applying such solid waxy composition to at least that portion of the tie involved in creating a knot [0013].  The invention also relates to applicator devices for applying the solid waxy composition to a tie [0014].  In one embodiment of the invention, an applicator device having an elongated body which is filled with the solid waxy composition, has an opening through opposite side walls of the applicator’s elongated body to allow passage of the tie through the applicator so that the solid waxy composition is applied to the surface of the tie [0014].   
Gioffre discloses that the solid waxy compositions can be comprised of one or more synthetic or naturally occurring waxy ingredients, and may be organic or inorganic in nature [0021].  Suitable waxes are set forth in paragraph [0022] and include, inter alia, beeswax, carnauba wax, and others, including paraffin wax.  Gioffre discloses that the waxy compositions may contain a natural or synthetic tackifier [0024] and other ingredients to adjust the properties of the waxy composition or affect its characteristics [0025].  Typical functions of other ingredients include, for example, diluents, preservatives, pigments, fillers and functional or decorative additives such as reflective particles [0026].  
Gioffre discloses that examples of other ingredients include oils, e.g., volatile oils and nonvolatile oils [0027].  The oil may also comprise naturally occurring glyceride esters of fatty acids or triglycerides including vegetable oils and animal oils.  Examples of such oils are set forth in paragraph [0031] and include, inter alia, coconut oil.   
Thus the examiner is of the position that Gioffre meets the limitations of the claimed handheld applicator (independent Claim 1) for shoelaces “comprising” (open-ended claim language) beeswax, coconut oil, and optionally further comprising carnauba wax, and paraffin wax, and meets the limitations of the method of preventing shoelaces from becoming untied (independent Claim 6).  When the claims define a combination of elements known in the prior art, the combination must do more than yield a predictable result.  KSR Int.’l. Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1397 (2007). In rejecting an “obvious to try” argument in support of patentability, KSR states:    
"[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103”.  

            Thus the examiner is of the position that while the number of suitable waxes, and additional additives, including oils, disclosed in Gioffre is arguably large, it is nevertheless finite.  Since Gioffre teaches that all of these waxes and oils are suitable, each of the various combinations of these compounds would be presumptively effective in wax compositions suitable for inhibiting the loosening of a knotted tie (e.g. shoelaces).    

Claim Rejections - 35 USC § 103
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gioffre (US 2002/0100150) in combination with O’Brien (US 7,287,489).     
Gioffre is relied on as outlined above.  Dependent claims 12 and 13 require that the wax formulation provide “a bitter taste” and that the formulation contains “bitter apple extract”.  Although not disclosed in Gioffre, O’Brien is added to teach that bitter apple is known in the art to deter pets from chewing on various household items.  
O’Brien discloses a pet deterrent device generally comprising an absorbent substrate having a non-toxic, foul tasting substance impregnated therein which is adapted to be easily applied to any household item including electrical power cords, family heirlooms, furniture, and the like.  O’Brien teaches that herbal formulations popular for their pet deterring effects include a substance derived from the bitter cucumber plant (citrullus colocynthis) commonly known by the trade name of ‘bitter apple’ and capsaicin pepper (oleoresin capsicum) which is extracted from chili peppers.  COL.1, L54-59.  
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to have added bitter apple extract and/or capsaicin pepper as taught in O’Brien, to the wax compositions disclosed in Gioffre, if the known imparted properties were so desired.  Gioffre provides motivation for the addition of “other ingredients” to adjust the properties of the waxy composition or affect its characteristics [0025].

Claim Rejections - 35 USC § 103
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gioffre (US 2002/0100150) in combination with O’Brien (US 7,287,489), and in further view of Olson et al. (US 2018/0199692).      
Gioffre in combination with O’Brien is relied on as outlined above. 
Independent claim 14 is drawn to a handheld applicator for shoelaces comprising a body having an inner chamber, a removable cap attached to a top portion of said body, and a swivel base attached to a bottom portion of said body, and containing the wax composition.  Although Gioffre uses a different applicator for the waxy composition, Gioffre discusses ChapStickTM lip balm which has been found to exhibit the desirable properties of the waxy compositions of the invention [0038].  Gioffre teaches that the manner in which the waxy composition is applied to a tie is not critical to the method of the invention, and that application can be done by hand, e.g., with the fingers, a squeeze tube, or an applicator as described therein [0039].  
Although the claimed applicator differs, Olson et al. is added to teach an applicator comprising an inner chamber, a removable cap attached to a top portion of said body, and a swivel base attached to a bottom portion of said body, and containing a wax composition.  
Thus having the prior art references before the inventor at the time the invention was made, it would have been obvious to have used any conventional applicator for the waxy compositions disclosed in Gioffre/O’Brien, such as that disclosed in Olson et al., if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
July 27, 2022